Citation Nr: 1615145	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-21 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include secondary due to Agent Orange exposure.  

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to November 1968, including service in the Republic of Vietnam from November 23, 1967 to November 20, 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015, the Veteran testified at a Travel Board hearing.  A complete hearing transcript has been associated with the record. 

In January 2016, the RO denied entitlement to service connection for a multitude of issues.  The Veteran filed a timely notice of disagreement.  Since that NOD was received approximately one week ago, the RO has not yet had an opportunity to issue a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). However, considering the NOD was just received, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

The issue of service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's bilateral knee disabilities are etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  Service connection on the basis of continuity of symptomatology is available for arthritis. 38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Arthritis may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Knees

In June 2008, Dr. D. J. B., MD of Northeast Orthopedics diagnosed the Veteran with severe patellofemoral arthritis involving both knees, as evidenced by a June 2008 letter prepared by the physician.  The existence of an arthritic condition of the knees bilaterally was also confirmed by the August 2010 VA examiner. 

The Veteran asserts that his arthritic knee condition developed as a result of completing multiple parachute jumps as part of the 101st Airborne Division. The Veteran's DD-214 confirms his attendance in Airborne Training, which is widely referred to as Jump School.  As a paratrooper trainee, the Veteran learned the techniques involved in parachuting from airplanes, which is consistent with statements he has made on the record, including his hearing testimony.  

In determining whether the current knee disabilities were related to his in-service paratrooper duties, the Board evaluated two nexus opinions of record, the first opinion made by an August 2010 VA examiner, and the second made by Dr. J. M. D., M.D., a private physician. 

The August 2010 VA examiner opined that it was less likely than not that the Veteran's bilateral knee disability was secondary to parachute jumps in the military.  The rationale provided was that the Veteran did not complain of any knee issues in service, and that he worked for 13 years as a civil diesel mechanic, a position that required standing, kneeling, and walking on hard surfaces.  The examiner opined that the Veteran's civilian work was more than likely the cause of the knee disability.  

The private physician opined that it was as likely as not, based on 90 jumps in the military, that the Veteran's current knee complaints are related to his military service.  The rationale provided was that VA physicians who evaluated the Veteran in 1997 opined that the Veteran's knee problems were as likely as not developed from his military service despite the lack of notations of arthritis in the knees on discharge. 

Despite some factual issues related to the VA examiner's rationale (the actual exertional level of the Veteran's civilian work), the Board finds the VA examiner's and private physician's opinions in relative equipoise in terms of their probative value.  Both physicians physically examined the Veteran and had treatment records at their disposal.  The physicians also relied on their medical expertise to make their ultimate findings.  With the balance of evidence for and against the claim, the Board finds in favor of the Veteran.  Service connection is granted. 

As a full grant on the benefit on appeal, any error related to the Veterans Claims Assistance Act (VCAA) is moot.


ORDER

Service connection for a left knee degenerative joint disease is granted subject to the rules and regulations of the payment of VA monetary benefits.  

Service connection for a right knee degenerative joint disease is granted subject to the rules and regulations of the payment of VA monetary benefits.  


REMAND

Skin Disability

The Veteran asserts that he has been diagnosed with ringworm.  In July 2010, the Veteran's physician described the condition as a "patchy small rash on his chest that can be flat or hive like and seems to be caused by dark clothing against his chest. The rash can be itchy and generally occurs about 1-2 days a weeks. . . . [The] [r]ash is not reportedly associated with other organ system symptoms."  The condition was reported by the Veteran to be formally diagnosed as ringworm in August 2000.  The Veteran asserts that the skin condition was caused by Agent Orange. As a Veteran with service in the Republic of Vietnam, the Veteran is presumed exposed.  Although ringworm is not on the presumptive list of diseases associated with Agent Orange/herbicide exposure, the Board finds an examination necessary to determine the etiology of any identified skin conditions and any possible links to service, including as due to Agent Orange/herbicide exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his claimed skin disorder.  The examiner should (1) identify all skin conditions, and (2) determine if any diagnosed skin disorders are at least as likely as not (i.e., a 50 percent or greater degree of probability) related to or caused by his military service, including his service in Vietnam and Agent Orange exposure.

2.  Readjudicate the service connection claim for a skin disability.  If the benefit remains denied, issue the Veteran and his representative a supplemental statement of the case and an appropriate time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


